NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 07a0592n.06
                            Filed: August 15, 2007

                                            No. 06-5925

                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT


UNITED STATES OF AMERICA,                         )
                                                  )
       Plaintiff-Appellee,                        )
                                                  )   ON APPEAL FROM THE UNITED
v.                                                )   STATES DISTRICT COURT FOR THE
                                                  )   EASTERN DISTRICT OF TENNESSEE
WILLIE JACK,                                      )
                                                  )
       Defendant-Appellant.                       )



       Before: KENNEDY and COOK, Circuit Judges; and ALDRICH, District Judge.*


       PER CURIAM. Having reviewed the parties’ briefs and joint appendix, the court affirms the

judgment of the district court as the record fails to demonstrate unreasonableness in Willie Jack’s

sentence. We note the district court’s: sufficient review of the § 3553(a) factors relevant to a

revocation of supervised release pursuant to § 3583(e); correct application of the Guidelines (Jack’s

misunderstanding of U.S.S.G. § 7B1.4 Application Notes, n. 3 notwithstanding); and the absence

of improper judicial fact-finding, as confirmed by Jack’s revocation-hearing admission to violating

certain conditions of supervised release.


       Judgment affirmed.



       *
        The Honorable Ann Aldrich, United States District Judge for the Northern District of
Ohio, sitting by designation.
-2-